Citation Nr: 1509494	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including schizophrenia and depression, not otherwise specified.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  In an August 2002 Board decision, the Board denied the Veteran's claim to reopen a previous claim for entitlement to service connection for schizophrenia.  The appellant did not appeal.  

2.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The August 2002 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In the context of claims which have been previously denied, the VA must provide notice of the evidence and information that is necessary to establish entitlement to service connection.  See VAOPGCPREC 06-14.

An April 2009 letter informed the Veteran of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned.  

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.

Here, the Veteran was not afforded a VA examination in connection with his claim to reopen and the Board finds that he is not entitled to one.  As discussed below, the Board has determined that the Veteran has not submitted new and material evidence to reopen his claim.  Accordingly, there is no duty to afford an examination in this case and VA has satisfied its duty to assist the Veteran in this regard.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2014). 

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran has an extensive history of claims to reopen his previously denied claim for service connection for schizophrenia.  The Board will focus on the most recent denial.  

In an August 2002 Board decision, the Board denied reopening the Veteran's claim because he had not submitted new and material evidence.  Specifically, the Board noted that the Veteran had not submitted new and material evidence which showed that schizophrenia was incurred in service or within one year after separation - the basis of the previous denial.  The Veteran was informed that the denial was a final decision and of his right to appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the denial.

Most recently, in April 2009, the Veteran submitted a claim to reopen.  VA treatment records showing treatment for schizophrenia, bipolar disorder and depression, not otherwise specified were obtained.  At a May 2014 Board hearing, the Veteran testified that he did not have psychiatric issues prior to service and that experienced hallucinations right before his discharge.  He testified that he sought treatment for his psychiatric issues approximately two years after his discharge.  He also indicated that he received treatment from a Dr. Carr shortly after discharge,  He also testified that he currently receives treatment at a VA facility and would attempt to obtain an opinion regarding a nexus between his current psychiatric conditions and service.  

The Board notes that the Veteran's treatment two years post-service was already of record, including treatment records from Dr. Carr, and therefore not new evidence.  The Veteran's contention that he experienced psychiatric hallucinations right before discharge was previously reviewed and rejected.  The Veteran was given an opportunity to submit a private opinion from his treating VA psychiatrist, but no such opinion has been received.  The only new evidence of record is VA treatment records which indicate treatment for psychiatric disorders.  Although these records are new, they are not material, as they do not offer any opinion regarding any connection between the Veteran's current psychiatric disorders and service.  

In sum, the evidence received since the August 2002 Board decision does not offer any new, probative information pertaining to the Veteran's claim.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the August 2002 Board decision have not been cured.  Therefore, the claim may not be reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder, not having been received, the claim to reopen is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


